Citation Nr: 9928634	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  94-31 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for residuals of a scalp 
laceration, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from July 1953 to May 1955.  
The Department of Veterans Affairs (VA) Regional Office (RO) 
denied a compensable rating for residuals of a scalp 
laceration in 1994, and the veteran appealed.  The RO also 
denied service connection for headaches and for degenerative 
joint disease of the cervical spine in 1994, and the veteran 
had appealed those decisions.  In January 1997, the Board of 
Veterans' Appeals (Board) denied service connection for 
headaches and degenerative joint disease of the cervical 
spine, and remanded the claim currently at issue to the RO.  
In January 1999, the RO increased the veteran's disability 
rating for residuals of a scalp laceration issue to 10 
percent and denied an extraschedular rating.  The claim is 
now ready for final appellate review.  


FINDINGS OF FACT

1.  The veteran's two centimeter by 0.3 centimeter right 
scalp laceration scar is tender and painful on objective 
demonstration.  The veteran's scalp laceration scar is not 
disfiguring, it is not poorly nourished, it does not 
ulcerate, and it does not limit the function of any parts 
except by preventing a miniscule amount of hair growth in the 
area of the scar.

2.  The veteran's scalp laceration scar does not present an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for residuals of a scalp laceration have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (1998).

2.  An extraschedular disability rating is not warranted for 
the veteran's service-connected scar. 38 C.F.R. § 3.321(b) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased disability rating for 
residuals of a scalp laceration, which have been identified 
as a laceration scar.   In the interest of clarity, the Board 
will initially describe the factual background of this case.  
The relevant law and regulations will then be briefly 
described.  Finally, the Board will analyze the veteran's 
claim and render a decision.

Factual background

Consideration of the whole recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.1, 4.2 
(1998); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

The veteran's service medical records reveal that in October 
1954, he presented with a laceration and contusion of the 
occipital scalp, and that he indicated that somebody had hit 
him on his head with a pipe.  Clinically, he had a two cm 
scalp wound with a large underlying hematoma.  He was 
observed for a possible concussion, but neurological 
evaluation was negative, and X-rays were normal.  His wound 
was closed with sutures.  The final hospital diagnosis was 
lacerated wound of the occipital scalp with no artery or 
nerve involvement.

In January 1997, the Board remanded this issue so that the 
veteran could be scheduled for a physical examination which 
was to describe the scar in detail in light of the schedular 
criteria.

On VA examination in December 1997, the veteran's injury 
history was noted, and his service records were reviewed.  
The contusion that had been sustained in service was 
mentioned as was the lack of a notation of a concussion at 
the time of the injury.  The clinical findings made at the 
time of the in-service treatment were reviewed.  The 
veteran's current complaints were of an awareness of the 
laceration scar, and of being able to feel it and pain.  He 
stated that the pain at times radiated from the scar to the 
back of his neck on the right side and to the right temple 
and right frontal area of the forehead.  He also complained 
of tenderness over the scalp, and indicated that at times, 
the pain was very severe.

Clinically, there was a two centimeter scar over the right 
occipital scalp.  It was woven in shape and was tender to 
palpation and adherent to the underlying bowl.  It was 
smooth.  There was no ulceration or breakdown of the skin.  
The upper portion of the scar showed a minimal depression of 
one millimeter by feel.  There was no loss of underlying 
tissue.  There were no signs of inflammation, edema, or 
keloid formation.  The color of the scar compared to the 
normal area of the skin of the scalp was not different.  The 
area of the scar was devoid of hair.  As the scar was only 
two centimeters by 0.3 centimeters, there was no obvious 
disfigurement from the scar.  It was stated that it was so 
small that it probably would not show up in a photograph.  
There was minimal elevation in the inferior aspect of the 
scar which the veteran stated he felt when he would palpate 
the scar.  There was no abnormal limitation of the skin 
function of the scalp, except that the area was devoid of 
hair over the scar area.  This was not causing any 
disfigurement, according to the examiner.  A CT scan of the 
head revealed mild soft tissue thickening extracranially at 
the level of the right posterior parietal region, near the 
vertex.  According to the examining physician, this most 
likely represented a site of old trauma with subsequent scar 
formation.  The diagnoses were scar over the right occipital 
scalp due to blunt trauma; chronic recurrent pain over the 
scar area with pain radiating sometimes into the neck and 
over to the right temple and right side of the forehead; 
constant awareness of the scar; and recurrent pain requiring 
the use of analgesics at times, a heating pad, and special 
pillows.

As noted in the Introduction, the RO subsequently increased 
the assigned disability rating to 10 percent disabling.

Pertinent law and regulations

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  It is essential that each disability be viewed in 
relation to its history, and that medical examinations are 
accurately and fully described emphasizing limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 
4.1.  Medical evaluation reports are to be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2.

Disfiguring scars of the head, face, or neck warrant a 
noncompensable rating when they are slight, and a 10 percent 
rating when they are moderate and disfiguring.  A severe scar 
warrants a 30 percent evaluation, especially if it produces a 
marked or unsightly deformity of the eyelid, lip, or auricle.  
38 C.F.R.§ 4.118, Diagnostic Code 7800.  

Scars which are superficial and poorly nourished, which 
repeatedly ulcerate, warrant a 10 percent rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  

Scars which are superficial and tender and painful on 
objective demonstration warrant a 10 percent rating.  
38 C.F.R. § 4.118, Diagnostic Code 7804.  

Scars that limit the function of any part affected are rated 
based upon limitation of function of the part affected.  
38 C.F.R. 4.118, Diagnostic Code 7805.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Analysis

Initial matter

The Board finds initially that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); that 
is, the claim is not inherently implausible.  See generally 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) 
(veteran's contention of increased disability renders claim 
well grounded).  The Board also finds that VA has satisfied 
its statutory obligation to assist the veteran in the 
development of facts pertinent to the claim.  In particular, 
the instructions contained in the Board's January 1997 remand 
have been satisfied.  Accordingly, the claim may be discussed 
on its merits.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Discussion - increased rating

The evidence shows that the veteran's right scalp scar is 
tender and painful on objective demonstration.  This warrants 
a 10 percent rating under Diagnostic Code 7804.  Ten percent 
is the maximum schedular rating assignable under Diagnostic 
Code 7804.

The next question then becomes whether a higher rating is 
warranted under another Diagnostic Code.  The assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One Diagnostic Code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

In this case, the 10 percent rating under Diagnostic Code 
7804 is most appropriate.  Under Diagnostic Code 7800, 
additional compensation is not warranted because the 
veteran's scar is not disfiguring, according to the medical 
evidence of record and reported above.  Under Diagnostic Code 
7803, additional compensation is not warranted because the 
scar is not poorly nourished and does not ulcerate.  Ten 
percent is the maximum rating available under Diagnostic Code 
7803 in any event.  Under Diagnostic Code 7805, additional 
compensation is not warranted, because the medical evidence 
of record, specifically the December 1997 examination report, 
does not indicate that the function of any part of the 
veteran's body is abnormally limited by the scar.  In 
summary, Diagnostic Code 7804 is most appropriate because it 
accurately describes the nature of the veteran's symptoms and 
disability.  The assigned 10 percent disability rating is the 
highest available under that Diagnostic Code.


Extraschedular rating

The next part of the analysis is whether an extraschedular 
rating is warranted.  The Court has held that the question of 
an extraschedular rating is a component of the veteran's 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 157 (1996).  Bagwell stands for the proposition that the 
Board may deny extraschedular ratings, provided that adequate 
reasons and bases are articulated.  See also VAOPGCPREC 6-96 
(finding that the Board may deny extraschedular ratings, 
provided that the RO has fully adjudicated the issue and 
followed appropriate appellate procedure).  Bagwell left 
intact, however, a prior holding in Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996), which found that when an extraschedular 
grant may be in order, that issue must be referred to those 
"officials who possess the delegated authority to assign 
such a rating in the first instance," pursuant to 38 C.F.R. 
§ 3.321.  The Board notes that the RO concluded in the 
January 1999 supplemental statement of the case that an 
extraschedular evaluation was not warranted for the veteran's 
service-connected right scalp scar because, in the RO's 
words, "The evidence does not present such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards to this disability."  The 
Board will, accordingly, consider the provisions of 38 C.F.R. 
§ 3.321(b)(1).  

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).

In this case, the veteran has not identified any factors 
which may be considered to be exceptional or unusual, and the 
Board has been unsuccessful in finding any based upon its 
review of the record.  The evidence of record does not show 
that the veteran's service-connected disability presents such 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. 3.321(b)(1).  See also 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The record in this case does not demonstrate that the 
veteran's service-connected right scalp scar markedly 
interferes with employment or that he has required frequent 
periods of hospitalization for it.  The record does not 
reflect any recent time lost from or marked interference with 
employment due to the scar, nor does it reflect frequent 
hospitalizations due to the scar.  The veteran has submitted 
no evidence and has not contended that this disability has in 
any way prevented or interfered with employment.  He also has 
not reported requiring frequent hospitalizations for this 
disability.  Indeed, there is no indication of any recent 
hospitalization or medical treatment for the scar.

The evidence of record does not reflect any factor which 
takes the veteran outside of the norm, or which presents an 
exceptional or unusual disability picture.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Accordingly, the Board 
determines that the assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

In light of the above, a disability rating in excess of 10 
percent is not warranted.  The benefit of the doubt doctrine 
does not apply, as there is not a relative equipoise of 
evidence both for and against the claim.  38 U.S.C.A. § 5107; 
Gilbert; Alemany.  Rather, for the reasons and bases stated 
above the evidence preponderates against a disability rating 
in excess of 10 percent.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for residuals of a scalp laceration is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  As noted in the Introduction, the veteran's claim of entitlement to service connection for headaches and a 
cervical spine disability, which he contended began at the same time as the scalp injury, were denied by the 
Board in January 1997.  

